Case: 1:20-cv-01400-JDG Doc #: 17 Filed: 04/09/21 1 of 1. PageID #: 841




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

BRITTNEY SAYRE,                                 )        CASE NO. 1:20CV01400
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )        MAGISTRATE JUDGE
                                                )        JONATHAN D. GREENBERG
COMMISSIONER OF SOCIAL SECURITY                 )
ADMINISTRATION,                                 )
                                                )        JUDGMENT
                      Defendant.                )
                                                )



       Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, the Commissioner’s final decision is VACATED and the case REMANDED for further

proceedings consistent with the Court’s decision.

       IT IS SO ORDERED.


                                                     s/Jonathan D. Greenberg
                                                    Jonathan D. Greenberg
                                                    United States Magistrate Judge
Date: April 9, 2021




                                               1
